Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   May 10, 2018

The Court of Appeals hereby passes the following order:

A18E0049. STATE OF GEORGIA v. JAMES LAMAR CROWDER.

       The State of Georgia filed this emergency motion to stay an order issued by the
Superior Court of Clayton County in STATE OF GEORGIA v. FORTY SIX
THOUSAND EIGHT HUNDRED TWENTY DOLLARS, Case No. 2016-CV-
04655-10, to release a quantity of currency that is subject to a complaint in rem for
forfeiture pursuant to OCGA § 16-13-49. See OCGA § 9-16-12 (“In actions in rem,
the property which is the subject of the complaint for forfeiture shall be named as the
defendant.”).


       Attachments to the motion show that the trial court entered final judgment in
the forfeiture action in favor of the claimant on March 29, 2018 and that the State
filed a timely notice of appeal from the judgment. Attachments also show that on May
7, 2018, the trial court issued an Order on Claimant’s Motion to Release Seized Funds
in which the trial court stated that it “stands by its previous ruling decided on March
29, 2018” and ordered that the property be released pursuant to OCGA § 9-16-18 (b)
(“On entry of judgment for a person claiming an interest in the property that is subject
to a civil forfeiture proceeding, the court shall order that the property or interest in the
property be released or delivered promptly to that person free of liens and
encumbrances.”).


       Given that the State’s timely notice of appeal filed as provided in OCGA §§
5-6-37 and 5-6-38 serves as supersedeas pursuant to OCGA § 5-6-46 (a), the State is
required to release the condemned property only upon disposition of the appeal. See
State v. Vurgess, 182 Ga. App. 544, 545 (356 SE2d 273) (1987). Accordingly, to
maintain the status quo pending appeal, the State’s motion is GRANTED and
enforcement of the trial court’s May 7, 2018 order is stayed.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/10/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.